Title: To Thomas Jefferson from William C. C. Claiborne, 10 January 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New-Orleans Jany 10th. 1805.
                  
                  I have received your Letter of the 2nd. Ultimo, together with its several enclosures.—
                  Your Letter to Mr. Brown was immediately delivered;—that to Colonel Kirbey is returned to you, & whose death I presume you have by this time been informed of.—
                  Mr. Brown has mentioned to me his Intention to decline serving either as Judge or Secretary; the Salary is not sufficient to support him comfortably, and finding a great opening at the Bar, he thinks it his duty to pursue his profession, and the more so, since his private Resources are too limited to justify any sacrifices.—I regret the resignation of Mr. Brown; in any Character his services would have been Valuable, but his knowledge of the Law & of the Languages, would have rendered him an acquisition to the Territorial Bench.—The sudden introduction of our Languages into Louisiana has indeed subjected the Citizens to considerable Inconvenience and given rise to much discontent;—Exertions were made to remedy this Inconvenience—In the Court of Pleas which was established during the temporary Government, the Records were kept in French and English, & in the selection of Justices, the possession of the two Languages was considered by me as “having great weight against other qualifications.”—In the Governor’s Court, an Interpreter of Talents was always present, and the Clerk of the Court from his knowledge of the French was enabled to transact (satisfactorily) to any business relating to his Department.—But the circumstance of the Supreme Judge having but a very incorrect knowledge of the French was embarrassing to him & inconvenient to the Suiters.—
                  The organization of the Council has relieved me from much anxiety, & the Care and prudence with which they act, afford me great satisfaction.
                  I am fearful of sudden Innovation, and therefore strongly advise the gradual introduction of the American System of Jurisprudence.—The Council have already determined that the Laws should be printed in french & English; In the latter however, the Laws are to be passed, but Official translations thereof are to be made, & this I presume will be satisfactory.
                  Doctor Sibley will probably decline serving as a counsillor; he is a great supporter of the Memorial, & conserves the present provisional Government.
                  I shall not be mortified, at the Doctor’s declining; his late appointment as a Surgeon in the Army occasioned his Character to be investigated, & I have learned from correct sources that his Conduct in Life has been such, as to render him unworthy of Confidence;—The other blank Commission you forwarded me, shall be filled with great care, & in my selection I shall be governed by the considerations you have suggested. It is however a difficult task to select councillors from among the ancient Louisianians; a few will decline from party motives;—some from a distrust of their Talents, & others from a fear of being abused in the Papers. The press here is an object of Terror, & its licensiousness, the Constant topic of Conversation among the Louisianians. Of late the Livingston & Clark party have attacked my past & present administration with great maleveolence, and it is expected that the Council in their turn will be the victims of Calumny.—I have nearly completed a Copy of my official Journal during the temperary Government; It shall be forwarded to the Secretary of State as soon as possible, and if any of the Charges exhibited against me by anonimous Writers, should be deemed worthy of Notice, I must refer you for my defence to that Journal.—
                  With my best wishes for your happiness—
                  I have the honor to be with great respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
                  
                     P.S. I have enclosed you a publication which was to have appeared in the Orleans Gazette; but which the Editor at my request has suspended—It relates to Doctor Sibley, & I have read it with regret & astonishment.—I had always supposed Doctor Sibley a Man of reputation & as such I mentioned him to you in one of my Letters.
                     I still hope the publication is a calumny, but there are Gentlemen here from N. Carolina who support the statement.—
                  
                  
                     W.C.C.C.
                  
               